Citation Nr: 1410146	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-05 528A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's PTSD is shown to have developed as a result of his combat experiences in the Republic of Vietnam.


CONCLUSION OF LAW

PTSD was incurred as a result of military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  Diagnoses of mental disorders must conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that "a clear ... PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria ....").  

Based upon the evidence of record, the Board finds that the Veteran's PTSD developed as a result of his combat experiences in the Republic of Vietnam.  Service records show that the Veteran served in the Republic of Vietnam from April 1970 to June 1971 and that he received awards and medals, including a Purple Heart Medal, an Air Medal, and a Bronze Star Medal.  

VA treatment records include a January 2014 psychiatrist's consultation report noting that the Veteran had been referred by his primary care provider with a history of depression and possible PTSD.  It was noted that the Veteran had been seen approximately three years earlier with the same issues.  His current complaints included intermittent feelings of depression, feelings of unhappiness since returning from Vietnam, insomnia, waking up from bad dreams feeling nervous and anxious, feelings of tension and of being constantly on guard, avoidance of gatherings, having poor motivation and no interest in activities, and being irritable with frequent arguments with his spouse.  The examiner provided an Axis I diagnosis of PTSD and an Axis IV assessment of having served in combat in Vietnam.  It was also noted that the Veteran had agreed to a trial of medications including sertraline, trazodone, and alprazolam.  

Although a May 2009 VA psychologist found that the Veteran did not meet the criteria for a diagnosis of PTSD, it was noted that he had a number of arousal symptoms that may be linked to his deployment.  The Board finds that the January 2014 VA diagnosis in this case to be persuasive based upon the psychiatrist having previously seen the Veteran, having conducted a thorough examination and establishing a treatment plan consistent with the provided Axis I diagnosis, having acknowledged a prior history of depression and anxiety, and having provided a clear diagnosis of PTSD related to the Veteran's verified combat service in Vietnam.  Therefore, entitlement to service connection for PTSD must be granted.
ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


